Citation Nr: 1723720	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  14-11 815	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for prostate cancer, status-post radical retropubic prostatectomy, with erectile dysfunction.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veteran Services


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1960 to August 1968.

These matters come before the Board of Veterans' Appeals (Board), on appeal from a January 2013 rating decision of the RO.  In September 2015, the Board remanded the claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2015, the Board remanded the Veteran's claim for a new examination because the Veteran and his representative submitted statements that his prostate cancer disability had increased in severity.  

Although the Veteran received a recent examination in September 2016, the Board notes that he was recently admitted to the hospital for residuals of his prostate disability.  See VA Examination, 1-7 (Sept. 16, 2016) (VBMS); compare with VA Treatment Records, Y (Jan. 19, 2017) (VBMS).  The Veteran has also essentially stated that his disability has worsened.  See, e.g., Veteran Statement, 3 (Nov. 23, 2016) (VBMS).  As his condition appears to have worsened following his most recent VA examination, the Veteran should be provided with a new one.  See Snuffer v. Gober, 10 Vet. App. 300 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).

The remaining claim for a TDIU is inextricably intertwined with the issue of entitlement to an increased rating for prostate cancer.  Therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA and private treatment records.

2.  Schedule the Veteran for a VA examination to determine the current severity and symptoms of his service-connected prostate cancer.  The examiner should also address the functional impact of the Veteran's service-connected disability.

3.  Then readjudicate the claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

